Exhibit 10.2


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
CONVERTIBLE PROMISSORY NOTE
$6,000,000.00    July 26, 2017
Cambridge, MA
For value received INFINITY PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), by means of this Convertible Promissory Note (this “Note”) promises
to pay to Intellikine LLC or its assigns (“Holder”) the principal sum of
$6,000,000.00 together with accrued and unpaid interest thereon, each due and
payable on the date and in the manner set forth below.
1.Repayment. Unless converted in accordance with Section 3 below, all payments
of interest and principal shall be in lawful money of the United States of
America. All payments shall be applied first to accrued interest, and thereafter
to principal. Unless this Note has been previously converted in accordance with
the terms of Section 3 below, the entire outstanding principal balance and all
unpaid accrued interest shall become fully due and payable on July 26, 2018 (the
“Maturity Date”).
2.    Interest Rate. The Company promises to pay simple interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall be payable at the rate of 8.0% per annum or the maximum
rate permissible by law, whichever is less. Interest shall be due and payable on
the Maturity Date and shall be calculated on the basis of a 365-day year for the
actual number of days elapsed.
3.    Conversion.
(a)    At the election of the Holder (which election shall be made in the sole
and absolute discretion of the Holder), any payment (whether on account of
principal, interest or any other amount) hereunder, whether made upon the
occurrence of the Maturity Date, the occurrence of an Event of Default, the
occurrence of a Change of Control, an optional prepayment by the Company of any
amount outstanding hereunder or otherwise, may be made, in whole or in part, by
delivery to the Holder of a number of shares of common stock of the Company, par
value $0.001 per share (the “Common Stock”) calculated by dividing the amount to
be paid by the Company pursuant to this Section 3(a) by the Share Payment Price.
The Share Payment Price means the average closing price per share of Common
Stock of the Company for the twenty (20) trading days prior to (and not
including) the Payment Date. The shares of Common Stock of the Company issued
pursuant to this Section 3(a) shall be referred to herein as the “Repayment
Shares.” To the extent any such calculation results in a number of shares which
includes a fractional share, the number of





--------------------------------------------------------------------------------




Repayment Shares to be delivered shall be rounded down to the nearest whole
share, and the fractional amount shall be paid in cash.
In order to make the election under this Section 3(a), the Holder shall deliver
written notice indicating the maximum number of Repayment Shares to be issued in
full or partial satisfaction of such payment and the calculation of the Share
Payment Price (the “Share Payment Notice”), which Share Payment Notice shall be
irrevocable (except to the extent that, after exercising its good faith efforts,
the Company is unable to obtain any necessary shareholder approvals or to comply
with all applicable regulations, including obtaining all applicable regulatory
approvals, in which case the Company may pay the applicable amount in cash), to
the Company of its election to receive such payment under this Section 3(a): (i)
at least twenty (20) days prior to the Maturity Date; or (ii) in the case of a
prepayment by the Company, within fifteen (15) days following receipt of a
Prepayment Notice from the Company; or (iii) in the case of a Change of Control,
within fifteen (15) days following receipt of a Change of Control Notice from
the Company (the date such notice of election is sent to the Company being the
“Share Payment Notice Date”). On the applicable Payment Date, the Company shall
deliver or cause to be delivered to the Holder, in accordance with the Share
Payment Notice from such Holder, the appropriate number of shares of Common
Stock and, if applicable, any additional cash amount payable and a certificate
of an authorized officer of the Company certifying the final calculation of the
Share Payment Price. The Payment Date means the Maturity Date, the date of an
occurrence of an Event of Default or Change of Control, or, in the case of a
prepayment pursuant to Section 6, the payment date specified by the Company in
the Prepayment Notice.
(b)    Assuming that the Holder has elected to exercise its rights pursuant to
Section 3(a), the Company represents and warrants to the Holder that on the
Payment Date the shares of Common Stock being issued on the Payment Date will
have been duly authorized by all necessary corporate action on the part of the
Company, and on such date the Common Stock subject to the cancellation of
indebtedness will have been validly issued and will be fully paid and
nonassessable, free and clear of all liens. The issuance of such Repayment
Shares will not be subject to preemptive rights of any other shareholder of the
Company. The Repayment Shares will be eligible for listing on the NASDAQ Global
Market (or such other stock exchange on which the Common Stock is then listed)
and issued in accordance with the terms of this Note.
(c)    Assuming that the Holder has elected to exercise its rights pursuant to
Section 3(a), the Holder represents and warrants to the Company that: (i) it is
acquiring the Repayment Shares for its own account for investment and not with a
view to, or for sale in connection with, any distribution thereof, nor with any
present intention of distributing or selling the same, and such Holder has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof; and (ii) such
Holder has made such inquiry concerning the Company and its business and
personnel as it has deemed appropriate; and the Holder has sufficient knowledge
and experience in finance and business that it is capable of evaluating the
risks and merits of its investment in the Company. Such Holder is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(“Securities Act”);


2.



--------------------------------------------------------------------------------




(d)    The Company agrees to (i) at all times make available adequate current
public information with respect to the Company, as those terms are understood
and defined in Rule 144 under the Securities Act (“Rule 144”); (ii) use its best
efforts to file with the Securities and Exchange Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Securities Exchange Act of 1934, as amended (“Exchange Act”); and (iii)
furnish to the Holder upon request (A) a written statement by the Company as to
its compliance with the current public information requirements of Rule 144 and
the reporting requirements of the Exchange Act, (B) a copy of the most recent
annual or quarterly report of the Company, and (C) such other reports and
documents of the Company as the Holder may reasonably request to avail itself of
any similar rule or regulation of the Commission allowing it to sell Repayment
Shares without registration.
(e)    Upon conversion of this Note, the Company will be forever released from
all of its obligations and liabilities under this Note with regard to that
portion of the principal amount and accrued interest being converted, including
without limitation the obligation to pay such portion of the principal amount
and accrued interest.
1.    Change of Control. In the event of a Change of Control (as defined below)
prior to repayment of the Note in full pursuant to Section 1 or conversion of
the Note pursuant to Section 3, immediately prior to such Change of Control, the
entire outstanding principal balance and all unpaid accrued interest shall
become fully due and payable immediately prior to the closing of such Change of
Control. The term “Change of Control” means (i) a sale of all or substantially
all of the Company’s assets other than to an Excluded Entity (as defined below),
(ii) a merger, consolidation or business combination transaction of the Company
with or into another corporation, limited liability company or other entity
other than an Excluded Entity, in each case pursuant to which stockholders of
the Company prior to such merger, consolidation or business combination
transaction own less than fifty percent (50%) of the voting interests in the
surviving or resulting entity, or (iii) the consummation of a transaction, or
series of related transactions, in which any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of at least
fifty percent (50%) of the Company’s then outstanding voting securities.
Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its purpose is to (A) change the jurisdiction of the Company’s
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company’s securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Company’s Board of Directors. An “Excluded
Entity” means a corporation or other entity of which the holders of voting
capital stock of the Company outstanding immediately prior to such transaction
are the direct or indirect holders of voting securities representing at least a
majority of the votes entitled to be cast by all of such corporation’s or other
entity’s voting securities outstanding immediately after such transaction. The
Company shall provide to Holder written notice (the “Change of Control Notice”)
of a Change of Control at least twenty five (25) days prior to the anticipated
closing date of the Change of Control.
2.    Expenses. In the event of any default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by Holder in enforcing and
collecting this Note.


3.



--------------------------------------------------------------------------------




3.    Prepayment. The Company may prepay this Note (whether or not due) in whole
or in part, and any other amount owing hereunder (whether as principal, interest
or otherwise), and may do so on one or more occasions, prior to the Maturity
Date. In the event the Company desires to make a prepayment, the Company shall
provide to Holder written notice (the “Prepayment Notice”) of its intent to make
a prepayment, which notice shall include the amount and date of such payment and
shall be provided at least twenty five (25) days prior to the payment date
specified in such notice.
4.    Default. If there shall be any Event of Default hereunder, at the option
and upon the declaration of the Holder and upon written notice to the Company
(which election and notice shall not be required in the case of an Event of
Default under Section 7(b) or 7(c)), this Note shall accelerate and all
principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an Event of
Default:
(a)    The Company fails to pay timely any of the principal amount due under
this Note on the date the same becomes due and payable or any accrued interest
or other amounts due under this Note on the date the same becomes due and
payable;
(b)    The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
(c)    An involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within 60 days under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company; or
(d)    The Company shall default in its performance of any covenant under this
Note.
5.    Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.
6.    Governing Law. This Note shall be governed by and construed under the laws
of the Commonwealth of Massachusetts, without giving effect to conflicts of laws
principles.
7.    Modification; Waiver. Any term of this Note may be amended or waived with
the written consent of the Company and the Holder. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Company,
the Holder and each transferee of any Note.
8.    Assignment. The terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Company and the Holder. Notwithstanding the foregoing, except in the event of a
transfer by the Holder to an Affiliate (as defined below), the Holder may not
assign, pledge, or otherwise transfer this Note without the prior


4.



--------------------------------------------------------------------------------




written consent of the Company. Subject to the preceding sentence, this Note may
be transferred only upon its surrender to the Company for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, this Note shall be
reissued to, and registered in the name of, the transferee, or a new Note for
like principal amount and interest shall be issued to, and registered in the
name of, the transferee. Interest and principal shall be paid solely to the
registered holder of this Note. Such payment shall constitute full discharge of
the Company’s obligation to pay such interest and principal. For purposes of
this Section 11, the term “Affiliate” as it relates to a transfer by the Holder,
shall mean any entity that directly or indirectly through one or more
intermediaries, controls, in controlled by, or is under common control with the
Holder and, with respect to the foregoing, the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Holder, whether through ownership of voting
securities, by contract or otherwise.
9.    Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient when delivered personally or by overnight courier
or sent by email or fax (upon customary confirmation of receipt), or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, addressed to the party to be notified at such party’s
address or fax number as set forth on the signature page, as subsequently
modified by written notice, or if no address is specified on the signature page,
at the most recent address set forth in the Company’s books and records.
10.    Entire Agreement. This Note constitutes the entire agreement between the
Company and the Holder pertaining to the subject matter hereof, and any and all
other written or oral agreements existing between the Company and the Holder
pertaining to the subject matter hereof are expressly canceled.
11.    Counterparts. This Note may be executed in counterparts, each of which
will be deemed to be an original and both of which together will constitute a
single agreement.
12.    Stockholders, Officers and Directors Not Liable. In no event shall any,
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.
13.    Loss of Note. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
14.    Registration Rights.
(a)Defined Terms. As used in this Section 17, the following terms shall have the
following meanings:


5.



--------------------------------------------------------------------------------




(i)    “Prospectus” means (i) the prospectus included in any Registration
Statement contemplated by this Section 17, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 promulgated under the
Securities Act.
(ii)    “Registrable Securities” means (a) the Repayment Shares, and (b) any
shares of Common Stock issued or issuable with respect to the Repayment Shares
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) a Registration Statement covering such
securities has been declared effective by the SEC and such securities have been
disposed of pursuant to such effective Registration Statement, (ii) such
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) are met, (iii)
such securities are otherwise transferred and such securities may be resold
without subsequent registration under the Securities Act, or (iv) such
securities shall have ceased to be outstanding.
(iii)    “Registration Statement” means any registration statement of the
Company which covers any of the Registrable Securities pursuant to the
provisions of this Section 17, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all materials incorporated by reference in such Registration
Statement.
(iv)    “SEC” means the U.S. Securities and Exchange Commission.
(b)Registration Statements.
(i)    Demand Registration.
A.At any time after a Payment Date, the Holder may request registration under
the Securities Act of all of its Registrable Securities the held on a Form S-3
registration statement (or any successor to such form) (or, if Form S-3 is not
then available, on such form of registration statement as is then available to
effect a registration of the Registrable Securities pursuant to this subsection
(b)(i)(A) (each a “Demand Registration”). Each request for a Demand Registration
shall specify the approximate number of Registrable Securities required to be
registered. Upon receipt of a Demand Registration request, the Company shall
cause a Form S-3 registration statement (or any successor to such form) (or, if
Form S-3 is not then available, on such form of registration statement as is
then available to effect a registration of the Registrable Securities pursuant
to this subsection (b)(i)(A) to be filed within forty-five (45) days after the
date on which such request was received by the Company. The Company shall not be
required to effect a Demand Registration (i) more than the greater of (x) two
(2) times and (y) the number of Payment Dates that occur pursuant to this
Agreement plus one (1), for the Holder; provided, however, that a Registration
Statement shall not count as a Demand Registration requested under this
subsection (b)(i)(A) unless and until it has become effective, or (ii) if the
Company furnishes to the Holder a


6.



--------------------------------------------------------------------------------




certificate signed by an authorized officer of the Company stating that (a)
within sixty (60) days of receipt of the Demand Registration request under this
subsection (b)(i), the Company expects to file a registration statement for the
public offering of securities for the account of the Company (other than a
registration of securities (x) issuable pursuant to an employee stock option,
stock purchase or similar plan, (y) issuable pursuant to a merger, exchange
offer or a transaction of the type specified in Rule 145(a) under the Securities
Act or (z) in which the only securities being registered are securities issuable
upon conversion of debt securities which are also being registered), provided,
that the Company is actively employing good faith efforts to cause such
registration statement to become effective, or (b) the Company is engaged in a
material transaction or has an undisclosed material corporate development, in
either case, which would be required to be disclosed in the Registration
Statement, and in the good faith judgment of the Company’s Board of Directors,
such disclosure would be materially detrimental to the Company and its
stockholders at such time (in which case, the Company shall disclose the matter
as promptly as reasonably practicable and thereafter file the Registration
Statement, and the Holder agrees not to disclose any information about such
material transaction to third parties until such disclosure has occurred or such
information has entered the public domain other than through breach of this
provision by such Holder), provided, however, that the Company shall have the
right to defer the filing of the Registration Statement pursuant to this
subsection only twice in any twelve (12) month period and such deferral may not
exceed a period of more than sixty (60) days in the aggregate during such
twelve-month period.
B.If the Holder requests a Demand Registration and elects to distribute the
Registrable Securities covered by its request in an underwritten offering, the
Holder shall so advise the Company as a part of its request made pursuant to
subsection (b)(i)(A). The Holder shall select the investment banking firm or
firms to act as the managing underwriter or underwriters in connection with such
offering; provided, however, that such selection shall be subject to the consent
of the Company, which consent shall not be unreasonably withheld, delayed or
conditioned.
(c)Piggyback Registration.
(i)    At any time after a Payment Date, if the Company proposes to register any
shares of its Common Stock under the Securities Act (other than a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 is applicable, or a registration statement on Form S-4, S-8 or any
successor form thereto or another form not available for registering the
Registrable Securities for sale to the public), whether for its own account or
for the account of one or more stockholders of the Company, and the form of
Registration Statement to be used may be used for the registration of
Registrable Securities (each a “Piggyback Registration”), then the Company shall
give prompt written notice (in any event no later than fifteen (15) days prior
to the filing of such Registration Statement) to the Holder of its intention to
effect such a registration and, subject to subsection (c)(i) and subsection
(c)(ii) shall include in such registration all Registrable Securities with
respect to which the Company has received, within ten (10) days after the
Company’s notice has been given to the Holder, a written request from the Holder
for inclusion. A Piggyback Registration shall not be considered a Demand
Registration for purposes of subsection (b)(i).
(ii)    If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company and the managing underwriter advises the
Company and the Holder (if


7.



--------------------------------------------------------------------------------




the Holder has elected to include Registrable Securities in such Piggyback
Registration) in writing that in its opinion the number of shares of Common
Stock proposed to be included in such registration, including all Registrable
Securities and all other shares of Common Stock proposed to be included in such
underwritten offering, exceeds the number of shares of Common Stock which can be
sold in such offering and/or that the number of shares of Common Stock proposed
to be included in any such registration would adversely affect the price per
share of the Common Stock to be sold in such offering, and/or any other
marketing or other factors dictate that a limitation be imposed with respect to
the number of shares of Common Stock proposed to be included in such
registration, the Company shall include in such registration (i) first, the
number of shares of Common Stock that the Company proposes to sell; (ii) second,
the number of shares of Common Stock requested to be included therein by the
Holder; and (iii) third, the number of shares of Common Stock requested to be
included therein by holders of Common Stock (other than the Holder), allocated
among such holders in such manner as they may agree.
(iii)    If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of Common Stock other than the Holder, and the managing
underwriter advises the Company in writing that in its opinion the number of
shares of Common Stock proposed to be included in such registration, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering,
and/or any other marketing or other factors dictate that a limitation be imposed
with respect to the number of shares of Common Stock proposed to be included in
such registration, the Company shall include in such registration (i) first, the
number of shares of Common Stock requested to be included therein by the
holder(s) requesting such registration and by the Holder, allocated pro rata
among such holders on the basis of the number of shares of Common Stock (on a
fully diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in such manner as they may otherwise
agree; and (ii) second, the number of shares of Common Stock requested to be
included therein by other holders of Common Stock, allocated among such holders
in such manner as they may agree.
(iv)    The Company shall select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with any offering
relating to any Piggyback Registration.
(d)Requirements of the Company.
(i)    In connection with the filing by the Company of any Registration
Statement, the Company shall furnish to the Holder (i) a copy of the Prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and (ii) such other documents as the Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities.
(ii)    The Company shall use its reasonable best efforts to cause each
Registration Statement contemplated by this Section 17 to be declared effective
or become effective as soon as


8.



--------------------------------------------------------------------------------




practicable following the filing thereof with the SEC. The Company shall notify
the Holder in writing after any Registration Statement is declared effective.
(iii)    In the event of any stock split, stock dividend or transaction with
respect to the Registrable Securities that increases the number of Registrable
Securities, if a then-effective Registration Statement does not cover the resale
of such additional number of Registrable Securities, the Company shall amend or
supplement any Registration Statement to cover such additional number of
Registrable Securities.
(iv)    The Company shall use its best efforts to register or qualify the
Registrable Securities covered by any Registration Statement under the
securities laws of each state of the United States; provided, however, that the
Company shall not be required in connection with this subsection (d)(iv) to
qualify as a foreign corporation or execute a general consent to service of
process in any jurisdiction.
(v)    If the Company has delivered preliminary or final Prospectuses to the
Holder and, after having done so, the Prospectus is amended or supplemented to
comply with the requirements of the Securities Act, the Company shall promptly
notify the Holder and, if requested by the Company, the Holder shall immediately
cease making offers or sales of shares under the applicable Registration
Statement and return all Prospectuses to the Company. The Company shall promptly
provide the Holder with revised or supplemented Prospectuses and, following
receipt of the revised or supplemented Prospectuses, the Holder shall be free to
resume making offers and sales under the applicable Registration Statement.
(vi)    The Company shall advise the Holder promptly after it shall receive
notice or obtain knowledge of the issuance of any stop order by the SEC delaying
or suspending the effectiveness of any Registration Statement or of the
initiation or threat of any proceeding for that purpose, and it will promptly
use commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest possible moment if such stop order
should be issued.
(e)Requirements of the Holder. The Company shall not be required to include any
Registrable Securities in any Registration Statement contemplated by this
Section 17 unless the Holder furnishes to the Company, in writing, such
information regarding the Holder and the proposed sale of the Registrable
Securities by the Holder as the Company may reasonably request in writing in
connection with such Registration Statement or as shall be required in
connection therewith by the SEC or any state securities law authorities.
(f)Suspension. The Company may suspend the use of any Registration Statement or
Prospectus (a “Suspension”) by the Holder if the Company determines in good
faith that such Suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time, in the good faith opinion of the Company’s Board of Directors, would be
materially detrimental to the Company or its stockholders for a registration to
be effected at such time; (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact


9.



--------------------------------------------------------------------------------




required to be stated therein; or (C) amend or supplement the affected
Registration Statement or Prospectus in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, in each case of clauses (A) through (C), that the Company shall
(a) promptly notify the Holder in writing of such Suspension and the reasons
therefor, but shall not disclose to the Holder any material non-public
information giving rise to a Suspension under clause (A); (b) advise the Holder
in writing to cease all sales under the Registration Statement or Prospectus
until the end of the Suspension; and (c) use its reasonable best efforts to
terminate such Suspension as promptly as practicable. The Company may not
exercise its rights pursuant to this Section 1(f) for more than sixty (60) days
in the aggregate in any twelve (12) month period.
(g)Expenses. Except as set forth below, the Company will pay all of the expenses
incurred in connection with complying with this Section 17 (whether or not any
Registration Statement or Prospectus becomes final or effective), including,
without limitation: all registration, filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs and expenses associated with
clearing the Registrable Securities for sale under applicable state securities
laws (including, without limitation, fees, charges and disbursements of counsel
in connection with such clearance), all listing fees, expenses incurred by the
Company (but not the Holder) in connection with any “road show,” and reasonable
fees, charges and disbursements of counsel to the Holder. The Company shall not
be required to pay or reimburse the Holder for any underwriting discounts or
commissions and fees of underwriters, selling brokers, dealer managers or
similar securities industry professionals with respect to the Registrable
Securities being sold.
(h)Indemnification. The Company agrees to indemnify and hold harmless the Holder
and its Affiliates from and against any losses, claims, damages or liabilities
to which such Holder and its Affiliates (under the Securities Act, the Exchange
Act, state securities or Blue Sky laws or otherwise) insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon any untrue statement of a material fact
contained in any Registration Statement covering the Repayment Shares or in any
preliminary prospectus or Prospectus contained in such Registration Statement,
or any amendment or supplement to such Registration Statement, or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
promptly reimburse the Holder and its Affiliates for any reasonable legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim, or preparing to defend any such
action, proceeding or claim; provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, an untrue statement made in such Registration
Statement, preliminary prospectus or Prospectus, or any amendment or supplement
in reliance upon and in conformity with written information furnished to the
Company by or at the request of such Holder or its Affiliates specifically for
use in the preparation thereof or any statement or omission in any Prospectus
that is corrected in any subsequent prospectus that was delivered to such Holder
prior to the pertinent sale or sales by such Holder.


10.



--------------------------------------------------------------------------------




The Holder agrees to indemnify and hold harmless the Company, each underwriter
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, each officer of the Company who signs the
Registration Statement and each director of the Company, from and against any
losses, claims, damages or liabilities to which the Company or any such
underwriter, officer, director or controlling person may become subject (under
the Securities Act, the Exchange Act, state securities or Blue Sky laws or
otherwise), insofar as such losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) arise out of, or are based upon any untrue
statement of a material fact contained in any Registration Statement covering
the Repayment Shares or in any preliminary prospectus, Prospectus contained in
such Registration Statement, or any amendment or supplement to such Registration
Statement or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
if such untrue statement or omission was made in reliance upon and in conformity
with written information furnished by or on behalf of the Holder specifically
for use in preparation of the Registration Statement, Prospectus, amendment or
supplement and the Holder will promptly reimburse the Company, or such
underwriter, officer, director or controlling person, as the case may be, for
any legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Holder’s obligation to indemnify the Company shall be limited to the
net amount received by the Holder from the sale of the Repayment Shares.
Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this subsection 17(h), such indemnified person
shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this subsection 17(h) (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action). Subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall elect by written notice delivered to the indemnified party promptly (and
in any even within five (5) days) after receiving the aforesaid notice from such
indemnified party, shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person. After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if (i) the claim involves remedies other than monetary damages or (ii)
there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided,
however, that such consent shall not be unreasonably withheld. No indemnifying
person shall, without the prior written consent of the indemnified person,
effect


11.



--------------------------------------------------------------------------------




any settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.
If the indemnification provided for in this subsection 17(h) is unavailable to
or insufficient to hold harmless an indemnified party under paragraph (i) or
(ii) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holder, as well as any other
holders under such Registration Statement on the other hand, in connection with
the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among either things, in the case of an untrue statement,
whether the untrue statement relates to information supplied by the Company on
the one hand or a Holder or other holder on the other hand and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Holder agree that it would
not be just and equitable if contribution pursuant to this paragraph (iv) were
determined by pro rata allocation (even if the Holder and any other holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this paragraph (iv). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this paragraph (iv) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this paragraph (iv), the Holder shall not be
required to contribute any amount in excess of the amount by which the net
amount received by the Holder from the sale of the Repayment Shares to which
such loss relates exceeds the amount of any damages which the Holder has
otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
The rights and obligation of the Company and the Holder under this subsection
17(h) shall survive the cancellation of this Note.


[signature page follows]


12.



--------------------------------------------------------------------------------






INFINITY PHARMACEUTICALS, INC.
By: /s/Adelene Q. Perkins
Name: Adelene Q. Perkins
Title: Chair and CEO
Address: 784 Memorial Drive, Cambridge, MA


HOLDER
Intellikine LLC


By: /s/Christophe Bianchi
Name: Christophe Bianchi
Title: President of Intellikine LLC
Address: 40 Landsdowne Street, Cambridge, MA 02139















































































--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE OF INFINITY PHARMACEUTICALS,
INC.]


2.

